ORDER
PER CURIAM:
On December 10, 1996, the appellant, an attorney Vosefski v. Brown, 4 Vet.App. 262 (1993) (mem. dec.), appealed an August 12, 1996, decision of the Board of Veterans’ Appeals (BVA) regarding a fee agreement, signed on July 25, 1991, for representation before the Department of Veterans Affairs and this Court in that matter, and that matter is currently pending before the Court. On August 11, 1997, the appellant entered into a fee agreement with another attorney, Kenneth M. Carpenter, to represent him before this Court in challenging the BVA decision. On October 16, 1998, this Court, sua sponte, found certain provisions of the 1997 fee agreement to be in violation of this Court’s precedent. In Matter of Fee Agreement of Mason, 11 Vet.App. 514 (1998) (per curiam order). The Court ordered that this case be held in abeyance and that the appellant file a revised fee agreement that com*136plied with the rule in Shaw v. Gober, 10 Vet.App. 498, 505-06 (1997).
On October 23, 1998, counsel Carpenter filed an amended fee agreement, which had been signed on October 22, 1998, by the two attorneys. Upon further consideration of this matter, because the fee agreement in this' case is an agreement between two attorneys, the Court will not review it further, see 134 Cong. Reo. 31469-70 (1988) (statement of Sen. Cranston) (Court review of fee agreements for “reasonableness” under 38 U.S.C. § 7263 “provide[s] protection [to Department of Veterans Affairs claimants] against any overreaching on the part of attorneys” ), and will lift the stay imposed by the Court’s October 16,1998, order.
On consideration of the foregoing, it is
ORDERED that the stay imposed by the Court’s October 16,1998, order is lifted.